FILED
                             NOT FOR PUBLICATION                            FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ANNA CECILILA PORTILLO-DE                        No. 07-72378
 MENDOZA,
                                                  Agency No. A095-118-378
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Anna Cecilila Portillo-de Mendoza, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), and we deny the

petition for review.

         Substantial evidence supports the agency’s conclusion that Portillo-de

Mendoza did not establish past persecution because the harassment and groping

that she suffered at the hands of gang members in El Salvador did not rise to the

level of persecution. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir. 1995).

Substantial evidence also supports the agency’s conclusion that Portillo-de

Mendoza failed to establish a well-founded fear of future persecution because her

similarly situated immediate family members continue to reside in El Salvador

without significant harm. See Aruta v. INS, 80 F.3d 1389, 1395-96 (9th Cir. 1996).

         Because Portillo-de Mendoza did not establish eligibility for asylum, it

necessarily follows that she did not satisfy the more stringent standard for

withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.

2006).

         Finally, substantial evidence supports the agency’s denial of CAT relief,

because Portillo-de Mendoza failed to establish that it is more likely than not she




JK/Research                                 2                                       07-72378
will be tortured if she returns to El Salvador. See Singh v. Gonzales, 439 F.3d
1100, 1113 (9th Cir. 2006).

       PETITION FOR REVIEW DENIED.




JK/Research                               3                                   07-72378